WEIMER, J., dissenting.
Out of respect for the court of appeal's authority and prerogative to manage its own docket and because relator neither sought nor requested the relief afforded by the majority, I would deny the writ application as premature. While this court has general supervisory jurisdiction over all other courts and can intervene under its own supervisory powers whether or not an intermediate court has properly acted on the matter, out of proper deference to the lower courts, the court will exercise this jurisdiction only in extraordinary circumstances, which this case does not present. See, Marionneaux v. Hines , 05-1191, pp. 4-5 (La. 5/12/05), 902 So.2d 373, 376.